DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 07/26/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lombard et al US 2013/0129486.
	Regarding claim 1, Lombard et al discloses a system comprising: a turbocharger having a compressor wheel, a turbine wheel, and a shaft connecting the compressor wheel to the turbine wheel; and an annular disk extending into an exhaust passageway in a position downstream from the turbine wheel of the turbocharger, wherein the annular disk is configured to induce back pressure in an exhaust stream in a range of approximately 14 kilopascals to approximately 15 kilopascals. See FIG. 1 and 4-7 and paragraphs [0027]-[0040].

Regarding claim 2, Lombard et al discloses an exhaust collector having a channel; and a bellows that connects the exhaust collector to the turbocharger, the bellows including a hollow interior to guide the exhaust stream into the channel of the exhaust collector, wherein the hollow interior and the channel together define the exhaust passageway, and the annular disk is clamped between an end of the exhaust collector and an end of the bellows. See FIG. 1 and 4-7 and paragraphs [0027]-[0040].

Regarding claim 3, Lombard et al discloses wherein the exhaust collector includes a flange at the end of the exhaust collector, and a geometry of an outer section of the annular disk substantially mirrors a geometry of the flange. See FIG. 1 and 4-7 and paragraphs [0027]-[0040].

Regarding claim 4, Lombard et al discloses wherein the end of the exhaust collector has a first radius of curvature, and an outer portion of the annular disk has a second radius of curvature that is substantially equal to the first radius of curvature. See FIG. 1 and 4-7 and paragraphs [0027]-[0040].

Regarding claim 5, Lombard et al discloses wherein the annular disk comprises: a front surface having a front opening within a front plane; a rear surface having a rear opening within a rear plane that is substantially parallel to the front plane, wherein the rear opening has a diameter that is smaller than a diameter of the front opening, and the rear opening fluidly communicates with the front opening to define a bore for guiding the exhaust stream; an outer surface that connects the front surface to the rear surface, the outer surface including: an outer angled portion, an outer radial portion, and an outer axial portion extending between the outer angled portion and the outer radial portion; and an inner surface that connects the front surface to the rear surface, the inner surface including: an inner angled portion, an inner axial portion, and an inner radial portion extending between the inner angled portion and the inner axial portion. See FIG. 1 and 4-7 and paragraphs [0027]-[0040].

Regarding claim 6, Lombard et al discloses wherein the annular disk has a first inner diameter, the exhaust passageway has a second inner diameter, and a ratio of the first inner diameter to the second inner diameter is in a range of approximately 39:50 to approximately 21:25. See FIG. 1 and 4-7 and paragraphs [0027]-[0040].

Regarding claim 7, Lombard et al discloses wherein the annular disk has an inner surface that includes a first chamfer, a second chamfer, and an axial portion connecting the first chamfer to the second chamfer. See FIG. 1 and 4-7 and paragraphs [0027]-[0040].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat(Pat) Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747